84407: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-10021: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84407


Short Caption:TRP FUND VI, LLC VS. PHH MORTG. CORP.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A848493Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:03/23/2022 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTRP Fund VI, LLCJohn Henry Wright
							(The Wright Law Group)
						


RespondentFederal National Mortgage AssociationHugo Emmanuel Hernandez-Diaz
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentPHH Mortgage CorporationHugo Emmanuel Hernandez-Diaz
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/21/2022Filing FeeFiling Fee due for Appeal. (SC)


03/21/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-08733




03/21/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-08736




03/21/2022MotionFiled Appellant's Motion for Permission to Exceed Page Limit on Emergency Motion under NRAP 27(e) for Injunction / Stay Pending Appeal. (SC)22-08866




03/21/2022MotionFiled Appellant's Emergency Motion Under NRAP 27(e) for Injunction / Stay Pending Appeal. (SC)22-08872




03/22/2022Filing FeeE-Payment $250.00 from John Henry Wright. (SC)


03/23/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-09098




03/23/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)22-09149




03/28/2022MotionFiled Respondent's Motion for Excess Pages for Respondents PHH Mortgage Corporation and Federal National Mortgage Association's Opposition to Appellant's Emergency Motion Under NRAP 27(e) for Injunction / Stay Pending Appeal. (SC)22-09614




03/28/2022MotionFiled Respondent PHH Mortgage Corporation and Federal National Mortgage Association's Response to Motion Under NRAP 27(e) for Injunction / Stay Pending Appeal. (SC)22-09615




03/30/2022MotionFiled Appellant's Reply in Support of Emergency Motion Under NRAP 27(e) for Injunction/Stay Pending Appeal. (SC)22-09957




03/31/2022Opinion/Non-DispositionalFiled Non-Dispositional Opinion. "Motion denied." TRP Fund filed in this court an emergency motion for stay and/or injunction on March 21, seeking relief before a foreclosure sale scheduled for April 1, and paid the filing fee the next day. We deny the emergency motion for stay or injunction. Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish/Pickering. fn1 [TRP Fund's and respondents' motions for leave to file a stay motion and an opposition thereto that exceed the NRAP 27(d)(2) page limits are granted.  The motion and opposition were filed on March 21 and March 28, respectively.] 138 Nev. Adv. Opn. No. 21. NNP22-AS/EC/KP. (SC).22-10021




04/13/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-11739




04/13/2022Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement). Due date: 7 days. (SC)22-11741




04/14/2022Notice/IncomingFiled Proof of Service on Settlement Judge for the Docketing Statement. (SC)22-11810




04/15/2022Settlement Program ReportFiled Final Report/Other. Appellant will be filing a Notice of Withdrawal of Appeal. (SC)22-12038




05/03/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)22-14077




05/05/2022Settlement Order/DispositionalFiled Order Dismissing Appeal.  Appellant filed a notice of withdrawal of appeal.  Appellant's notice is treated as a motion for voluntary dismissal.  Cause appearing, the motion is granted and this appeal is dismissed. Case Closed/No Remittitur Issued.  (SC)22-14419





Combined Case View